Citation Nr: 0016640	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired low 
back disorder.

2.  Entitlement to service connection for hypertension, 
including as a result of an undiagnosed illness.

3.  Entitlement to service connection for an organic heart 
disorder, including as a result of an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder to include allergies, including as a result of an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a service comrade


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
July 1973 and from November 1990 to June 1991.  He served in 
the Southwest Asia theater of operations from January 1991 to 
May 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO).  A September 1995 rating decision denied the veteran 
service connection for hypertension, an organic heart 
disorder and a respiratory disorder, to include allergies.  
The decision also found that the veteran had failed to submit 
new and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
residuals of a back injury.  The claim of service connection 
for a low back disorder was subsequently reopened and denied 
on the merits by a hearing officer's decision in December 
1996.  The veteran was so informed by a December 1996 
supplemental statement of the case.  The Board remanded this 
case to the RO in October 1997 for further evidentiary 
development.  The case has since been returned to the Board 
for appellate review.





FINDINGS OF FACT

1.  A chronic acquired low back disorder is demonstrated to 
have had its onset in service.  

2.  The veteran has not submitted competent (medical) 
evidence to show that he has a chronic upper respiratory 
infection due to injury or disease suffered in service or 
objective indicators of an undiagnosed illness manifested by 
signs and symptoms of an upper respiratory disorder; the 
claim for service connection for an upper respiratory illness 
is implausible.  


CONCLUSIONS OF LAW

1.  An acquired low back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

2.  The claim for service connection for a respiratory 
disorder to include allergies including as a manifestation of 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from August 1972 to July 1973 
and from November 1990 to June 1991.  The veteran's latter 
period of active service included service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

I.  Service Connection for a Low Back Disorder.

The veteran contends that he has an acquired low back 
disorder, which he maintains was incurred during his initial 
period of service and aggravated by his service in the 
Persian Gulf.  

A review of the veteran's service medical records show that 
on a preinduction examination for his initial period of 
service in February 1972 a clinical evaluation of the 
veteran's spine found no abnormality.  Similarly, negative 
findings were noted on clinical evaluation of the veteran's 
spine on a September 1972 medical examination for purposes of 
assignment selection to nuclear submarine duty.  In March 
1973 the veteran presented to a service department treatment 
facility for back problems including pain, which the veteran 
attributed to a congenital defect.  On an April 1973 medical 
consultation, it was noted that the veteran had nine months 
of service with no mention of back problems but that he 
reported a history of back problems evaluated by private 
physicians prior to service as spina bifida occulta.  The 
veteran said he did not mention this problem at service 
entrance because it might have kept him out of submarine 
service and out of the Navy.  X-rays were interpreted to 
reveal spina bifida, S1.  Chronic recurrent low back pain 
with spina bifida, S1 EPTE (existing prior to entrance) was 
the diagnostic impression.  A medical board assessed the 
veteran as having chronic low back pain and spina bifida, S1.  
Both conditions were found to have been EPTE and not 
aggravated by service.  The veteran subsequently was 
administratively discharged from service for physical 
disability.  

Service connection for residuals of a back injury was denied 
by an unappealed March 1984 RO rating action on the basis 
that the veteran suffered from a congenital condition which 
was not aggravated by his service.  

Service department clinical records show that the veteran was 
evaluated as a member of the Maryland Army National Guard in 
August 1985 for eligibility for appointment to the Officers' 
Corps.  A history of low back pain and spina bifida was 
noted.  Examination at this time found the veteran to be 
totally within normal limits.  X-rays dated in 1981 and 
provided by the veteran to his examiner at this time were 
found not to show true spina bifida but an abnormal fusion of 
the laminae of S1.  This condition was found not to be 
disqualifying for Officer Candidate School.  

An April 1991 medical examination for release from active 
duty following the veteran's service in the Persian Gulf war 
noted no abnormality on clinical evaluation of the veteran's 
spine.  On a May 1991 report of a medical evaluation for 
purposes of demobilization, the veteran denied sustaining any 
diseases or injuries while in the Southwest Asia Region.  On 
a tactical unit physical examination in November 1992 the 
veteran was found to have mild kyphosis.  

On VA orthopedic examination in September 1995, the veteran 
reported that he injured his low back in 1972 on a destroyer 
when he lurched against a valve stem.  He said he saw a 
doctor who did X-rays and made the diagnosis of spina bifida 
occulta.  He complained of constant pain since his early 
service and indicated the pain was located to the right of 
the midline with frequent radiation down the lateral right 
lower extremity.  Examination of the lumbosacral spine showed 
normal appearance without deformity.  There was no evidence 
of clinical spina bifida.  X-rays of the lumbar spine 
revealed some dextroscoliosis of the upper lumbar spine, 
which was interpreted to possibly be positional and related 
to pain.  Otherwise, the spine was unremarkable.  The disc 
interspaces were maintained and the apophyseal joints were 
preserved and normal.  

At a personal hearing on appeal in August 1996, the veteran 
described an injury to his back in approximately late 1972 or 
early 1973 as a result of being thrown by heavy seas into an 
open valve stem.  The veteran said that service physicians 
attributed his back complaints to spina bifida.  He further 
said that he had no knowledge of back problems prior to his 
service injury and has not been found to have spina bifida 
since service.  A service comrade of the veteran testified of 
his acquaintance with the veteran and of his observations 
that the veteran experienced back discomfort.

In September 1996, the veteran's private physician, James 
Sterling, M.D., submitted treatment records pertaining to the 
veteran dated between September 1970 and July 1996.  These 
records contained no reference to the veteran's low back 
prior to October 1992.  In October 1992 it was noted that the 
veteran had recently been lifting furniture and now had 
burning pain.  It was also noted that the veteran injured his 
back in 1972 while in the Navy but that residuals of this 
injury "went away."  Dr. Sterling noted that X-rays at that 
time showed "slight spina bifida" and the veteran "also 
had X-rays here."  

The veteran was examined by a private physician, John J. 
Greco, M.D., in September 1996.  Dr. Greco observed that the 
veteran stood in an erect position with no obvious deformity 
of the thoracolumbar spine.  There was however diffuse 
tenderness at the lumbosacral junction in the right S1 joint 
as well as mild restriction of range of motion.  X-rays of 
the lumbar spine taken on this occasion showed a spina bifida 
occulta of S1.  Chronic low back pain exacerbated by an 
episode of trauma approximately 23 years ago while in the 
naval service was the diagnostic assessment.  Dr. Greco added 
that spina bifida occulta is a painless congenital situation 
and that he believed that the veteran's pain stems from 
lumbar degenerative disc disease exacerbated by his episode 
while in the naval service.  

On a Persian Gulf Registry Questionnaire dated in June 1996, 
the veteran reported complaints of low back pain since March 
1973.  

On VA examination in February 1998, the veteran complained of 
intermittent back pain since injury to his back in 1973 as 
well as an episode of low back pain during the Gulf War.  He 
said this episode occurred while carrying sandbags and since 
then his low back pain has become constant.  Examination of 
the lumbosacral spine showed marked diffuse tenderness but no 
paraspinal spasm.  An X-ray of the lumbosacral spine revealed 
small anterior osteophytes at L4-5, but the intervertebral 
disc spaces, the posterior elements and the paravertebral 
soft tissues were normal.  The sacroiliac joints were also 
determined to be normal.  The findings were consistent with 
minimal spondylolysis at L4-5.  Chronic strain of the 
lumbosacral spine was the diagnostic impression.  The 
examiner in an August 1998 addendum to the February 1998 
examination stated that he had reviewed the veteran's entire 
chart and that the veteran's current problems began in 1973 
when he fell down a ladder on board ship.  


A.  New and Material.

As noted above service connection for residuals of a back 
injury was denied by the RO in April 1984 and the veteran did 
not appeal.  In order to reopen a previously denied claim, 
the veteran must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  In considering whether a 
claim may be reopened, a two-step analysis must be performed.  
First, the Board must determine whether the evidence is new 
and material.  If, and only if, the Board determines that the 
claimant has produced new and material evidence is the claim 
deemed to have been reopened and the claim must then be 
evaluated on the basis of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Although 
the RO has determined that the veteran has submitted new and 
material evidence sufficient to reopen his claim, this 
question must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

New and material evidence is defined by 38 C.F.R. § 3.156(a) 
(1999); 

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1)  Is the newly presented evidence "new," 
that is, not previously submitted to agency decision makers, 
and not cumulative or redundant; and (2) is the newly 
presented evidence "material," that is, does it bear 
directly and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fully decide the merits of the claim?

The veteran has submitted medical evidence of an acquired low 
back disorder and medical opinion has been received 
attributing current chronic back disability to events in 
service.  This evidence was not previously considered by VA 
and bears directly and substantially on the matter under 
consideration, and should be considered in order to fairly 
decide the merits of the claim.  The Board, thus, agrees with 
the decision of the hearing officer in December 1996, that 
the evidence submitted since the April 1984 determination is 
new and material and the claim is reopened.  

B.  Service Connection for an Acquired Low Back Disorder

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1996) (en banc), 
the Court stated that there is now a three-step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the decision makers may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Having determined that the claim has been reopened by new and 
material evidence, the next step in this process is to 
determine whether the claim is well grounded.  

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Lastly, 
there must be evidence of a nexus or relationship between the 
inservice injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its state, showed the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The veteran maintains that he sustained an injury to his low 
back in service, which resulted in his current disability, 
and furthermore that any congenital deformity he may have had 
had little to do with his injury residuals.  

The veteran has an acquired low back disorder, identified as 
chronic lumbosacral strain on his VA examination in February 
1998.  While the veteran describes injury to his back in 
service in September 1973 as well as further injury during 
his subsequent tour of duty in the Persian Gulf war, such 
injuries are not shown in the contemporaneous service medical 
records.  These records attribute the veteran's back problems 
in service solely to a congenital defect, spina bifida, which 
may not be service connected.  See 38 C.F.R. § 3.303(c) 
(1999), Thibault v. Brown, 5 Vet. App. 520 (1995).  There is 
no clinical evidence of treatment or complaints of any other 
back pathology in service superimposed or otherwise stemming 
from a separate back injury.  Although the veteran maintains 
that such injury incurred in service, the contemporaneous 
service medical records do not corroborate this.  However, 
the veteran claims that he injured his back in service and 
medical opinion of record links the veteran's current low 
back disorder to an injury in service.  Thus, the veteran has 
presented a well-grounded claim for an acquired low back 
disorder.  

A VA examiner unequivocally indicated in August 1998 that the 
veteran's current back disorder began in 1973 as a result of 
an injury in service.  Furthermore, Dr. Greco, following a 
review of the veteran's medical chart, has also suggested 
that the veteran has current back disability related to 
service.  Essentially, Dr. Greco attributes the veteran's 
current pain to an inservice exacerbation of lumbar 
degenerative disc disease 23 years earlier.  In sum, several 
medical opinions have been entered into file supporting the 
veteran's assertion that his current back disorder had its 
onset in service.  The Board, absent competent evidence to 
the contrary, finds no basis for not accepting this 
collective assessment.  Accordingly, service connection for 
an acquired low back disorder is warranted.  

II.  Service Connection for a Respiratory Disorder to
Include Allergies Including as an Undiagnosed Illness.

The veteran argues that he has upper respiratory condition 
being treated with medications that is linked to the oil 
fires and other environmental hazards he was exposed to 
during the Persian Gulf war.

The veteran's service medical records for his initial period 
of active duty are negative for complaints and/or findings of 
a respiratory disorder.  Medical examinations provided the 
veteran in September 1983, January 1984 and December 1988 in 
connection with his service in the Army National Guard are 
similarly silent as to any abnormality involving the 
respiratory system.  

Service medical records compiled during the veteran's service 
in connection with the Persian Gulf war show no complaints or 
treatment referable to a respiratory disorder, exclusive of a 
notation on an April 1991 medical questionnaire for Southwest 
Asia demobilization.  On this questionnaire, the veteran 
responded positive to the question-do you have a cough or 
sinus infection?  Recurrent sinus problems were indicated by 
way of explanation.  An April 1991 clinical evaluation of 
sinuses, lungs and chest identified no abnormalities.  On a 
contemporaneous report of medical history, the veteran 
specifically denied past or present problems with sinusitis, 
asthma and/or shortness of breath.  He did, however, again 
acknowledge having recurrent sinus problems.  

The veteran was treated in March 1992 by a private physician 
for complaints of tightness in his chest and a cough as well 
as sinus discharge for approximately two months.  On 
examination the veteran's nostrils were noted to be 
congested.  Medication was provided.  On November 1992 
service department tactical physical examination, the 
veteran's lungs were found to be clear.

An X-ray of the veteran's chest in August 1994 showed his 
lungs to be clear of active pathology.  

The veteran was seen in November 1994 by his private 
physician for a six-week history of coughing and wheezing.  
An examination of the heart and lungs was significant for a 
few scattered rhonchi.  Medication was prescribed.  

The veteran's lungs were clear of active pathology on VA 
X-ray in February 1995.  Clinical evaluation of the veteran 
in February 1995 was significant for a diagnostic assessment 
of chronic sinusitis.  

On VA examination in September 1995, the veteran denied a 
history of pulmonary disease and a history of sinusitis.  He 
said that he has a history of allergies usually with upper 
respiratory symptoms.  On nasal examination, the nasal mucosa 
was clear, without edema, deformities, or obstructions.  
Chest expansion was normal and symmetric.  The lungs were 
clear to percussion and auscultation.  There was no dyspnea.  
No history of respiratory disease except for allergies with 
usual nasal complaints was the pertinent diagnosis.  

Statements received from the veteran's company commander 
during Desert Storm and a fellow service member recount the 
veteran's exposure to environmental hazards, to include 
smoke, dust and burning oil wells.  The veteran's service 
colleague stated that he and the veteran woke up each morning 
covered in a fine black residue.  

On his August 1996 personal hearing on appeal, the veteran 
said that his unit spent a six-week period in Southwest Asia 
adjacent to burning oil wells and would suffer daily from a 
very fine black powder that invaded his eyes, nostrils and 
mouth.  He said that he experienced during his Southwest Asia 
service drastic coughing, puffy eyes and difficulty 
breathing.  He also testified that these symptoms have 
persisted to this day.  He noted that he has had countless 
bronchial infections averaging 4 to 5 times a year and 
lasting for months at a time.  The veteran's witness 
testified that the veteran had a chronic cough and frequent 
respiratory problems (wheezing).  

Private treatment records show the veteran presented in July 
1996 with complaints of a sore throat, some congestion and 
coughing.  Acute pharyngitis, bronchial infection and 
questionable allergies were diagnosed.  Medication to include 
an Albuterol inhaler was prescribed.  

On a Persian Gulf Registry, the veteran indicated positive 
responses to smoke from oil fires, smoke or fumes from tent 
heaters, burning trash/human waste and passive cigarette 
smoking while in the Persian Gulf as well as an 18-year 
history of cigarette smoking.  Mild restrictive lung disease, 
recurrent upper respiratory infection, and nicotine addiction 
were indicated as diagnoses by an examining physician.  

In May 1995, the veteran was seen at the VA pulmonary 
function test laboratory for testing to rule out chronic 
obstructive pulmonary disease.  On pulmonary function testing 
the veteran was found to have a near normal spirometry and a 
mild diffusion defect.  When seen at a clinic in June 1996, 
the veteran's pulmonary function tests were positive for mild 
restrictive disease.  It was noted that the veteran had 
frequent coughing throughout his testing.  Clinical 
examination found the veteran to be in no acute distress with 
stable vital signs.  Upper respiratory infection symptoms 
after exposure to oil fires in the Gulf was the diagnostic 
assessment.  

On VA examination in February 1998, the veteran complained of 
shortness of breath and indicated that he believed that he 
had been diagnosed with "restrictive disease" and that he 
had been put on Albuterol for a short time.  He denied a 
history of significant respiratory disease and said that 
between the ages of 18 and 42, he smoked one pack of 
cigarettes a day or less.  On examination, the veteran's 
chest expansion was normal and symmetric.  His lungs were 
clear to percussion and auscultation.  There was no wheezing, 
dyspnea or cough.  Pulmonary function tests were ordered and 
the diagnosis was deferred.  

On VA examination in August 1998, it was noted that pulmonary 
function tests that were ordered in February 1998 were not of 
record.  The examiner reported that he however had reviewed 
the veteran's claims file and found that a pulmonary function 
test in June 1996 had shown a mild diffusion defect, which 
was attributed to overweight.  It was also noted that an 
earlier pulmonary function test in May 1995 had revealed a 
mild restriction defect without any other abnormalities.  It 
was further observed that the review of the veteran's C-file 
did not show any pulmonary diagnosis at any time.  It was the 
examiner's impression that the physicians involved in 
evaluating the pulmonary function tests previously had 
considered him to be within normal limits, despite the mild 
defect.  Complaints of shortness of breath without 
demonstrated pulmonary diseases was the diagnosis.  It was 
further noted that a small change in pulmonary function test, 
unchanged since previous test, was attributed to the 
veteran's obesity.

On VA examination in September 1998, it was noted that the 
veteran gets repeated upper respiratory infections 7 to 8 
times per year and mild shortness of breath on a daily basis 
and wheezing when he sleeps.  It was further noted that the 
veteran used to smoke.  The examiner observed that the 
veteran had a chest X-ray in June 1996 because of his history 
of upper respiratory tract infections, which was positive for 
restrictive changes and decreased diffusion.  On physical 
examination the lungs revealed scattered rhonchi, which 
cleared with coughing.  The breath sounds were bilateral and 
equal.  The examiner noted as a diagnostic impression that 
the veteran had a history of recurrent upper respiratory 
infection and exposure to heavy oil fumes while in the Gulf.  
He noted that such exposure in some patients has triggered 
recurrent respiratory problems.  He said that although it 
could not be stated with certainty that this was caused by 
the exposure to the heavy oil fumes in the Gulf, he had seen 
this in several patients and believed that this was 
definitely a contributory factor.  The veteran's pulmonary 
function tests in February 1998 were incorporated into his 
file in April 1999.  This test was interpreted to reveal no 
obstructive ventilatory defect.  Mild defect and gas transfer 
were however diagnosed.  

In April 1999, the RO forwarded the veteran's C-file to the 
veteran's previous VA examiner along with the February 1998 
pulmonary function test results for further review and a 
diagnosis.  

In an April 1999 addendum to the veteran's November 1998 VA 
examination, a reviewing physician confirmed the previous 
examination's diagnostic impression.  It was stated, as 
described in that report, the veteran's pulmonary function 
test was substantially normal with findings, which may be 
secondary to poor respiratory effort, rather than to organic 
abnormality.  

Analysis

Service connection connotes many factors, but basically it 
means the facts as shown by evidence established that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service was aggravated therein.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of recurrent 
disability, which is related to injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, often which may seek service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of such organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Additionally, regulations provide service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability:  

(i) became manifested either during 
active military, naval, or air service in 
the Southwest Asia Theater of Operation 
during the Persian Gulf war or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
acceptable to an examining physician, and other nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement or worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the permanent 
evidence establishes that the signs and symptoms of the 
disability first became manifested.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headaches; (4) muscle 
pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neurophysiological 
signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual 
disorders.  

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf war and the onset of the illness; or 
if there is affirmative evidence that the illness is a result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In general, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but plausible to satisfy the 
initial burden of § [5107(a)]," Murphy v. Derwinski, 1 Vet. 
App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992), the United States Court of Appeals for Veteran's 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  For a claim to be well grounded, as noted 
before, there generally must be (1) a medical diagnosis of 
recurring disability; (2 medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of the disease or injury; and (3) medical 
evidence of a nexus between the inservice injury or disease 
and the current disability.  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1)  active military, naval, or air service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf war; (2) the manifestations of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant of service or to a 
degree of 10 percent or more within the specified presumptive 
period; and (4) a nexus between the chronic disability and 
the undiagnosed illness.  With respect to the 2nd and 4th 
elements, evidence that the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at a minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  The type of 
evidence necessary to establish a well-grounded claim as to 
each of those elements may depend upon the nature and 
circumstances of the particular claim.  For purposes of the 
2nd and 3rd elements, the manifestations of one or more signs 
or symptoms of undiagnosed illness are objective indications 
of chronic disability may be established by lay evidence if 
the claimed signs and symptoms, or the claim indications, 
respectively, are the type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
identification, then the medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, the veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to nonmedical indicators of disability 
within the veteran's competence and indicators are capable of 
verification from objective sources.  Medical evidence would 
ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  VAOPGCPREC 4-99.  

After a careful of the evidence, it is found that the 
evidence does not support a conclusion of entitlement to 
service connection for a respiratory disorder.  The veteran 
reported experiencing problems with his sinuses during his 
period of active duty in the Persian Gulf on his 
demobilization examination in April 1991.  Complaints or 
findings do not otherwise identify a respiratory disorder, 
including allergies.  In fact, service medical records from 
both of the veteran's periods of active duty, exclusive of 
the veteran's sinuses, are silent as to any disorder of the 
respiratory system.  

Following his service discharge in June 1991, the veteran was 
found to have episodes of sinus congestion and, in 1994, 
complaints of coughing and wheezing with clinical indications 
of rhonchi but without any radiological evidence of active 
lung pathology.  He admitted to a lengthy history of being a 
smoker since his teens.  Pulmonary function tests provided to 
the veteran were positive for mild restrictive defect and 
mild diffusion defect in June 1996, but clinical and 
laboratory findings as indicated by a reviewing VA physician 
in April 1999 are essentially normal and a chronic lung or 
sinus disability is not currently demonstrated.  

The evidence, in essence, does not show the presence of a 
respiratory disorder to include one resulting from allergies 
and/or sinusitis.  Without evidence showing that a disability 
or disease is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

With regard to the claim for service connection for an 
undiagnosed illness manifested by respiratory signs or 
symptoms, the Board notes that the considerable medical 
evidence, both VA and non-VA, does not contain any objective 
indicators that the veteran currently has, or has had since 
his separation from service in the Persian Gulf, any 
respiratory impairment other than that attributed to known 
conditions (i.e. overweight).  Therefore, in the absence of 
any objective indications, either as noted by an examiner or 
as reported by a lay person that are the type that might be 
verified by an examiner, that the veteran has problems with 
respiration, the Board finds that the claim for an 
undiagnosed illness manifested by upper respiratory signs and 
symptoms attributable to his Persian Gulf war service is not 
plausible and must be denied as not well grounded.


ORDER

Entitlement to service connection for a low back disorder is 
granted.  

Service connection for a respiratory disorder to include 
allergies, including as a result of an undiagnosed illness, 
is denied as not well grounded.  


REMAND

When the Board previously remanded this case in October 1997 
it requested that all pertinent clinical data identified by 
the veteran be assembled for inclusion in his claims file and 
that he then be accorded a VA cardiovascular examination.  
The purpose of the examination was to determine the current 
nature and extent of any disability manifested by complaints 
of cardiovascular problems and to obtain medical opinion as 
to the etiology of any cardiovascular disability identified.  
The examiner was specifically requested to express an opinion 
as to whether it is at least as likely as not that any 
identified current cardiovascular disorder, to include 
hypertension, had its onset during the veteran's period of 
active duty in the Persian Gulf.

The veteran's cardiovascular examination was conducted in 
November 1998.  On this examination the veteran by way of 
clinical history reported that in June 1991 he had a physical 
examination by the State of Maryland, Employment Division, in 
which he demonstrated a murmur and irregular heartbeat.  The 
veteran's examiner furthermore noted that the veteran 
underwent a stress thallium test significant for indications 
of a silent infarct and cardiac catheterization at the 
Peninsula Medical Center in July 1997, a period of 
hospitalization in September 1997 and a subsequent stress 
test in October 1997.  Clinical records documenting these 
events unfortunately are not on file.  These records would be 
relevant to this appeal and should be obtained by the RO. 

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The veteran should again be requested 
to identify all sources of medical 
evaluation and treatment before and after 
his Gulf war active service, for his 
complaints of cardiovascular problems.  
Any records identified and not already on 
file to include the records identified 
above, should be obtained by the RO.  

2.  The veteran should then be afforded a 
further VA cardiovascular examination.  
The examiner should be requested to 
express an opinion on the etiology of any 
cardiovascular disorder identified.  The 
examiner should be specifically requested 
to express an opinion as to whether it is 
at least as likely as not that any 
current cardiovascular disorder 
identified had its onset during the 
veteran's period of active duty in the 
Persian Gulf, or, if preexisting such 
service, was aggravated therein.  In 
addition, with respect to each 
cardiovascular disability identified, the 
examiner should state whether it can be 
attributed to any known clinical 
diagnosis.  The claims folder must be 
made available to the physician and be 
reviewed prior to the examination.

3.  The veteran's claim should then be 
reviewed by the RO with particular 
consideration afforded to the provisions 
of 38 C.F.R. § 3.317.  If the denial is 
continued, the veteran and his 
representation should be sent a 
supplemental statement of the case and 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information and ensure that the requirements of due process 
of law are satisfied.  The Board intimates no opinion as to 
the ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

